Citation Nr: 0504709	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  04-36 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits on the basis of service connection for the cause of 
the veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
December 1974 to December 1977 and from November 1980 to July 
1995.  He also had prior unverified active service of two 
years, three months and twenty-seven days.  He died in 
November 2000.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.


REMAND

The appellant perfected her appeal in this case in October 
2004.  At the time she requested that she be afforded a 
hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  
The appellant was scheduled for a hearing to be held on 
February 11, 2005.  She was provided notice of the hearing in 
November 2004.

The appellant faxed a statement to the Board that was 
received in January 2005.  The appellant indicated that she 
was unable to travel due to financial difficulties.  She 
asked that her hearing be rescheduled as either a 
videoconference hearing or a hearing before a member of the 
Board sitting at the RO.  The Board finds that her request 
for a change in the date and place of the hearing was timely 
made.  

In light of the foregoing the case must be REMANDED for the 
following:

The appellant should be contacted and 
requested to clarify the type of hearing 
that she desires, videoconference or 
Travel Board.  She should then be 
scheduled for a hearing at the RO as 
appropriate to her election.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

